Title: From George Washington to Lewis Morris, 13 December 1788
From: Washington, George
To: Morris, Lewis



Dear Sir,
Mount Vernon December 13th 1788

The letter which you did me the honor to write to me on the 14th of November, has been duly received.
I was well apprised of the sacrifices which you had made and the services you had rendered to your Country, during the progress of the late Revolution. Unfourtunately, from the want of a more efficient general government, the zealous advocates for and patriotic sufferers in the acquisition of American Independence, have not as yet (in very many instances) enjoyed the full fruits of their labours. The prospect of national and individual prosperity, it is hoped and believed, is now more favorable than it hath hitherto been. It appears to me, that we shall want nothing, but good dispositions, industry and frugality, under the proposed System, to make us a truly happy people.

While I am convinced that the motives for the intimation you have given in your letter are laudable; you will permit me to say that the subject, so far as it relates to myself, is peculiarly embarrassing and distressing. I have ever flattered myself, that I should be permitted to pass the remainder of my days in the bosom of retirement. I still have the sincerest hopes, that I shall not be called to a situation, where it might be incumbent on me to have any agency in disposing of appointments, under the general government.
You will, therefore, be pleased to excuse me from entering upon any anticipation whatsoever; and at the same time, to do me the justice of believing that I entertain a very great regard for yourself and family.
Mrs Washington and myself desire that our compliments may be presented to Mrs Morris. I am, Dear Sir, with much esteem Your most obedient & very humble Servant

George Washington

